Title: General Orders, 21 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octr 21st 1775
Parole Franklin.Countersign Lynch.


The Officers of Col. Gridley’s regiment, and Major Crane’s Corps of Artillery, who are inclined to engage in the service of the United Colonies, for one Year from the day of the expiration of their present term of service, are to deliver in their Names and the Rank they now possess to the Adjutant General to morrow Morning at ten OClock; such as disincline to remain any longer in the service, to give in their names also, and the reasons for their declining the service.
